DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C (Fig. 6), claims 6-14, in the reply filed on 12/05/2021 is acknowledged.

Claims 1-5 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/05/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, lines 5-6 and in lines 11-12, the limitation, “the first projection impacts the second projection”, is confusing because it would appear from the disclosure that the second projection 82 impacts the first projection 88 when the spring biasing is overcome and the striker mass 78 moves towards the base plate 77.
claim 6, lines 8 and 9, claim 7, line 3, claim 11, lines 3 and 4 and claim 13, line 1, it is unclear whether the term, “at least two ends”, refers to two ends of a support structure, or in the alternative, to two ends of the spring member?
In claim 6, line 9, it is unclear whether the term, “a position” refers to the “first position” of the striker mass recited in line 7, or to some other position of the striker mass?
In claim 6, line 10, the term, “the base plate”, lacks a proper antecedent basis.
In claim 7, line 2, it is unclear whether the term, “the position” refers to the “first position” of the striker mass also recited in line 2, or to some other position of the striker mass?
Similarly, in claims 9, 11, 12 and 14, it is unclear whether the term, “the position” refers to the “first position” of the striker mass or to some other position of the striker mass?

Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
1)	a support for supporting each of the at least two ends of the spring member, the support being disposed on the base.
2)	the spring member has a hole therein for accommodating the striker mass.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RASTEGAR et al. (US 8,191,476 B2).
Regarding claim 6, Rastegar et al. disclose an inertial igniter (Fig. 4) for igniting a thermal battery (Fig. 1) upon a predetermined acceleration, the inertial igniter comprising: a base plate 31 (base of housing 31) having a first projection (wall of recess 35 and primer 37 positioned therein); a striker mass 39 having a second projection 40 aligned with the first projection such that when the striker mass moves towards the base, the first projection is impacted by the second projection 40; a spring member 41 for biasing the striker mass 39, 40 in a first position away from the base, the spring member 41 being supported at the two ends of the spring member (Fig. 4) holding at least a portion of the striker mass 39, 40 at a position between the at least two ends of the spring 41 (Fig. 4; a part of striker mass 39 and 40 protrude into an opening at one end of the spring); and wherein the spring member 41 moves towards the base plate 31 upon experiencing the predetermined acceleration against the biasing such that the first projection is impacted by the second projection 40.
Regarding claim 7, the Rastegar et al. spring member 41 has a curved configuration when at least a portion of the striker mass 39 is in the first position such that the position is further from the base plate 31 than the at least two ends of the spring 41.
Regarding claim 8, the Rastegar et al. spring member 41 is compressed (flattened) to some degree when the striker mass 39 overcomes the resisting force of the spring to strike the primer 37.
Regarding claim 9, the Rastegar et al. spring member 41 has an opening into which a portion of the striker mass 39, 40 is accommodated (Fig. 4).

Claims 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FYFE (US 3,425,351 A).

Regarding claim 7, the Fyfe spring member 25 has a curved configuration when at least a portion of the striker mass 16 is in the first position such that the position is further from the base plate 13b than the at least two ends of the spring 25.
Regarding claim 8, the Fyfe spring member 25 is compressed (flattened) to some degree when the striker mass 16 overcomes the resisting force of the spring 25 to strike the first projection 31.
Regarding claim 9, the Fyfe. spring member 25 has an opening into which a portion of the striker mass 16 is accommodated (Figs 1-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/            Primary Examiner, Art Unit 3641